Citation Nr: 1229476	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.  

2.  Entitlement to service connection for a heart disorder, to include an enlarged heart, murmur and mitral valve prolapse.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, the Board remanded this matter for additional development in a May 2010 decision.  

In June 2012 the Veteran submitted a signed waiver of initial RO consideration of newly-submitted evidence that had been associated with the claims file since the last supplemental statement of the case (SSOC) was issued in March 2012, including original service treatment records of dental service dated from 1991 to 2004.  Therefore, the Board accepts this additional material for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2011).  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his claimed bilateral ankle disorder is likely related to his period of active duty.  

2.  Resolving all doubt in the Veteran's favor, his current heart disorder, claimed as an enlarged heart, murmur and mitral valve prolapse and diagnosed as hypertensive heart disease, is separate and distinct from his already service-connected hypertension or hypertensive vascular disease and likely related to his period of active duty.  



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral ankle disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  The criteria for the establishment of service connection for a heart disorder, claimed as an enlarged heart, murmur and mitral valve prolapse, and diagnosed as hypertensive heart disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, (2002).  Given the determinations reached in this decision the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of these service connection claims for bilateral ankle and heart disorders at present without detriment to the due process rights of the Veteran.  


Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Ankles

The Veteran seeks service connection for a bilateral ankle disorder.  He essentially contends his current ankle disorder is related to problems with his ankles encountered during physical training in his long period of active duty.  

The Veteran's DD Form 214 indicated that he spent more than 22 years of his service career as a field service dental technician.  

A service treatment record dated in June 1986 indicated that the Veteran complained of a sore right ankle which he had injured playing basketball five days before.  It was noted that an X-ray study of the right ankle was within normal limits.  Assessment was a sprained ankle.  He was told to refrain from physical training, standing, and walking for two weeks and told to apply an ace wrap.  

A service treatment record dated in August 1988 revealed that the Veteran injured his right foot while playing basketball the day before.  Diagnosis was a tender Achilles tendon or trauma to the tendon.  He was told to abstain from basketball for 10 days and to take Motrin and warm soaks.  

The Veteran's June 2004 discharge examination showed abnormalities of the feet (discolored and eroded toenails), but no ankle disorder.  On a separate but contemporaneous report of medical history he checked yes to foot and knee problems.  

Post-service, the Veteran underwent a VA examination of the ankles in August 2005.  He complained of an injury to the ankles in physical training in 1990.  He said that current symptoms included constant pain and popping, but that this disorder did not cause any incapacitation.  He took Motrin whenever necessary and had no functional impairment.  On examination, neither ankle revealed any deformity.  X-ray studies of the right and left ankle were normal.  The VA examiner declined to offer a diagnosis of the bilateral ankles because there was no pathology.  

Private medical records dated in June 2006 and October 2006 from the Veteran's private orthopedist, Dr. F.W., indicated some degenerative changes of the ankles.  A June 2006 record revealed that the Veteran said that he had problems with the left ankle for the past few months, including a little bit of stiffness and pain.  It was noted that X-ray studies of the ankle revealed some degenerative arthritis.  Diagnosis was ankle sprain and degenerative arthritis.  The Veteran was told to avoid running, do gentle stretching, and take Motrin.  An August 2006 record noted that the Veteran felt about the same, still had some stiffness in the ankle area, and that some days were worse than others.  (The Veteran has submitted X-rays of his ankles and knees taken in 2005 and 2006.)  

According to a March 2009 private medical record from Wellstar Cobb Hospital, an X-ray study of the right ankle showed marked soft tissue swelling both medially and laterally after the Veteran fell several days before.  On a lateral view, a density along the anterior margin of the tibiotalar joint was observed.  This was suspect for a loose body.  A small bone spur was also noted at the plantar fascia insertion of the calcaneus.  

During his Board hearing in October 2009, the Veteran testified that he had been diagnosed with degenerative arthritis of both his ankles and knees shortly after discharge from service and that his private doctor had taken X-rays.  When told he could submit those X-rays he promised to do so.  See transcript at pp. 11-13.  As noted above, private X-ray films were submitted to VA in approximately May 2010.  

The Veteran underwent a VA joints examination in April 2011.  Examination revealed no signs of inflammation.  X-ray studies of the ankles were negative, but for two small calcaneal spurs, which were not of clinical significance.  The examiner failed to mention whether he had reviewed the private X-ray studies done in 2006 of the Veteran's ankles which the Veteran's private physician indicated revealed degenerative changes and which the Veteran had associated with the claims file.  Diagnosis was normal right and left ankle with no disability.  The April 2011 VA examiner also failed to mention or discuss Dr. F.W.'s finding of arthritic ankles back in 2006, within two years of the Veteran's discharge from active duty.  A bone scan was ordered because of the Veteran's many complaints of joint pain.  

In a May 2011 addendum, the April 2011 VA examiner noted that the bone scan showed an uptake in the case of the ankles.  In spite of the abnormality on the bone scan, he still maintained his prior opinion regarding the ankles.  However, he cautioned that if the Veteran's ankle pain persisted and the Veteran was reviewed in the years to come, then the bone scan findings needed to be kept in mind.  

In a December 2011 rating decision, the Veteran was granted service connection for right knee strain and for left knee strain and awarded staged ratings for each knee.  

The Board's review of the medical and lay evidence of record indicates that the Veteran's current bilateral ankle disorder is due to service and, thus, service connection on a direct basis is warranted for this claim.  

The Board notes that the Veteran was never diagnosed with an ankle disability in the August 2005 and April 2011 VA examinations.  However, the April 2011 VA examination overlooked and failed to comment on the records and diagnosis of the Veteran's private orthopedist, Dr. F.W., who diagnosed ankle sprain and degenerative arthritis of the ankles in the summer of 2006, within two years of the Veteran's discharge from active duty in September 2004.  Therefore, under the circumstances of this case, the first requirement for service connection on a direct basis is deemed to have been met.  

In this regard, the Board observes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, under the circumstances of this case the Board affords the Veteran all reasonable doubt with respect to this initial element of service connection.  Consistent with the reasoning set forth herein for the other requirements of service connection, there is evidence from a bone scan undertaken in May 2011 at VA of some anomaly regarding the ankles.  The April 2011 VA examiner, in fact, commented after reviewing the bone scan that while he still thought the Veteran's ankles were normal, if pain persisted or the Veteran returned for another review in the future, the bone scan findings needed to be kept in mind.  Considering the fact that this Veteran left service nearly eight years ago, after 24 years of continuous active duty, the Board finds that the indeterminate nature of the VA examiner's approach to diagnosis and etiology does not obviate the existence of the Veteran's bilateral ankle complaint as a current disability here.  

While lay and medical evidence found in the record is not clear, the Board recognizes the Veteran's complaints of ankle sprain in service after playing basketball in physical training.  Records cited above showed that he had to refrain from some physical activity once for 10 days and another time for two weeks to relieve ankle and foot injuries during service.  Therefore, there is sufficient evidence in the record that the Veteran experienced ankle injuries during his period of active duty and the second requirement for direct service connection is met.  

A successful service connection claim also needs evidence of a nexus or relationship between any current disability and an in-service injury or disease.  The April 2011 VA examiner did not provide a medical opinion on whether the Veteran's alleged ankle disorder was related to service because the examiner claimed there was no disability and an opinion on service connection was irrelevant.  However, this examiner failed to discuss and evaluate medical evidence: of degenerative joint disease of the bilateral ankles found in the June 2006 private medical record of Dr. F.W.; the private X-rays apparently showing such a disorder and associated with the claims file before the April 2011 VA examination was conducted; and the particular findings of the May 2011 bone scan which appeared to cause the VA examiner to consider changing his opinion of an ankle disability in the future.  

Given such, and given the Veteran's credible medical evidence regarding the presence of ankle sprain during service and degenerative arthritis within two years of discharge, the Board finds that the evidence is essentially balanced both for and against the claim for service connection for a bilateral ankle disorder.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's claimed bilateral ankle disorder is related to his period of active duty.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim, including perhaps undertaking an additional VA examination and medical opinion.  However, this case has been on appeal for several years with one prior appeal to the Board. In addition, there have been several VA examinations conducted without medical opinions because no diagnosis was provided.  The Board notes that during the most recent examination in April 2011 the VA examiner failed to discuss the 2006 evidence of degenerative arthritis of the ankles or consider the private X-ray evidence that had been associated with the claims file.  In addition, a subsequent bone scan revealed some abnormality of the ankles but the VA examiner did not revise opinions, provide a diagnosis, or develop a medical opinion on etiology and service connection when a written addendum was issued in May 2011.  

The Board finds that, in the interests of all involved, under the circumstances of this case and upon granting this Veteran the benefit of the doubt, his medical and lay evidence of service incurrence is sufficient to provide proof of a nexus, or relationship, between his current bilateral ankle disorder and his period of active duty service.  

As the Veteran has been granted service connection for left knee strain and right knee strain while in service, the Board, mindful of the lay and medical evidence showing ankle sprain in service and resolving all doubts in favor of the Veteran, finds that a nexus has been established between the Veteran's bilateral ankle disorder and his period of active duty and finds that the third requirement for granting service connection on a direct basis has been met.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's bilateral ankle disorder.  As the Board finds that the Veteran has provided evidence of the elements required for a grant of service connection for his claim, the claim for service connection for a bilateral ankle disorder is granted.  


Heart Disorder

The Veteran seeks service connection for a heart disorder, to include an enlarged heart, murmur and mitral valve prolapse.  Specifically, the Veteran alleges that his enlarged heart, murmur and mitral valve prolapse disorder is separate and distinct from his already service-connected hypertension or hypertensive vascular disease.  

Service treatment records show that the Veteran was told in service that he had an enlarged heart, a systolic murmur, and a mild mitral valve prolapse.  According to a June 1991 service treatment record the Veteran had an EKG done in May which showed right atrial enlargement which was asymptomatic.  The following month he had documentation of a first degree AV block, but an otherwise normal EKG, and documentation of a heart murmur.  Dental service treatment records from 1991 onwards show the Veteran was required to take medication before appointments.  (In his March 2012 statement, the Veteran, a dental technician in service, stated that he was required to take this medication for his abnormal heart murmur to avoid infection.)  

An October 2001 service treatment record revealed a cardiac evaluation and an assessment of a systolic murmur, hypertension, cardiomegaly on chest X-ray, and an AV block.  An echocardiogram showed a mild mitral valve prolapse with mild mitral regurgitation.  

The Veteran's June 2004 discharge examination showed no heart abnormality.  However, on his contemporaneous report of medical history he noted he had a heart murmur and high or low blood pressure.  The examiner noted a mild heart murmur and hypertension.  

Post-service, the August 2005 VA examiner wrote that the heart examination was abnormal, but failed to diagnose a heart disorder noting that there was no pathology with which to render a diagnosis.  

When the Veteran underwent another VA examination with the same examiner in October 2007, an abnormal heart examination was noted, including evidence of cardiomegaly which was supported with a chest X-ray study.  The results of an echocardiogram showed a diagnosis of mild concentric left ventricular hypertrophy, mild left atrial enlargement, mitral valve leaflet thickening with subtle prolapse, and mild posteriorly directed mitral regurgitation.  The examiner failed to proffer any medical opinion whether any heart condition other than hypertension was related to the Veteran's period of active service or had developed since his 2005 examination.  

Private medical records from Dr. J.A.S. dated from December 2004 to October 2009 have also been associated with the claims file.  They show treatment for hypertension and other complaints.  In August 2008, Dr. R.G.W. sent a letter to Dr. J.A.S. noting that the Veteran had chest pain syndrome with hypertension and hyperlipidemia.  A stress myocardial perfusion scan was undertaken and Dr. R.G.W. reported that the Veteran had no chest pain or significant EKG changes.  Perfusion images were entirely normal, but the gated portion suggested an ejection fraction of 42 percent.  Dr. R.G.W. suggested this could be a false positive and suggested further testing.  September 2008 records indicate that an echocardiogram showed a heart with normal chamber sizes, an estimated ejection fraction of 60 to 65 percent, and other findings consistent with mild hypertensive heart disease.  

During his October 2009 Board hearing, the Veteran testified that he was not restricted from any activities due to his heart condition, but was scared that he could die from his enlarged heart.  See transcript at pp. 15-16.  

In light of the foregoing, the Board found that additional development was required prior to further adjudication.  While the competent medical evidence had shown that the Veteran had a history of heart complaints, it was unclear if the Veteran actually had a current diagnosis of a heart disorder separate from hypertensive vascular disease.  Additionally, the two VA examinations suggested some abnormal heart condition but no diagnosis of such, and no medical opinion was rendered on a possible nexus to active service.  On remand in May 2010, the Board then requested that a VA examination and medical opinion should be obtained addressing whether the Veteran was currently diagnosed with a heart disability separate from his hypertensive vascular disease and, if so, whether it was related to the Veteran's 24-year period of active duty.  

The Veteran was then scheduled for a VA examination in April 2011.  He told the examiner that he recalled having to use prophylaxis with antibiotics prior to having dental procedures after he was told in service that he had an enlarged heart.  He denied any history of coronary artery disease, myocardial infarction, congestive heart failure, rheumatic heart disease or endocarditis.  He reported intermittent episodes of mild left-sided chest pain daily with symptoms lasting for a few seconds, and excessive sweating, but denied any history of syncope.  He denied any specific cardiac symptoms during his weekly 30-minute workout and also denied cardiac surgeries and hospitalizations.  

On examination in April 2011, a grade II/VI systolic murmur was noted at the left sternal border.  An EKG showed a first degree AV block.  A chest X-ray study showed no radiographic evidence of acute cardiopulmonary disease and mild cardiomegaly.  An addendum dated in May 2011 noted that an echocardiogram showed a normal size for the left ventricle, the right ventricle, and the right atrium while the left atrium was mildly dilated.  The mitral valve leaflets appeared mildly thickened with trace mitral regurgitation.  A stress echocardiogram obtained a 14.6 METS level.  The April 2011 VA examiner opined that it was less likely as not that the Veteran had heart disease separate from his hypertensive vascular disease because his echocardiogram results showed a normal ejection fraction and a normal stress echocardiogram with METS level of 14.6.  

In February 2012, the April 2011 VA examiner noted that the claims file was reviewed again.  The VA examiner noted evidence of heart disease in 1991, while the Veteran was in service, and reviewed the medical evidence discussed in the reports dated in April 2011 and May 2011.  Diagnosis was hypertension with hypertensive heart disease.  The examiner noted that the Veteran was currently service connected for hypertensive vascular disease or hypertension.  It was also noted that the Veteran had had several echocardiograms which showed left ventricular hypertrophy.  It was noted that the Veteran's cardiac hypertrophy was secondary to hypertensive heart disease.  The February 2012 VA examiner also opined that the Veteran's cardiac hypertrophy or hypertensive heart disease was a separate heart condition from his service-connected hypertension.  

Based on the evidence of record, the Board finds that service connection for the Veteran's hypertensive heart disease is warranted in this case.  Initially, the Board notes that the Veteran has been diagnosed with a current heart condition separate and distinct from his already service-connected hypertension or hypertensive vascular disease.  The Board notes that while the Veteran claimed service connection for an enlarged heart, a heart murmur, or a mitral valve prolapse, the October 2007 VA examiner noted an echocardiogram showed mild concentric left ventricular hypertrophy, mild left atrial enlargement, and a mitral valve leaflet thickening with subtle prolapse.  A private September 2008 echocardiogram then showed a heart with normal chamber sizes and other findings consistent with mild hypertensive heart disease.  While the April 2011 VA examination showed a grade II/VI systolic murmur and a first degree AV block, a subsequent echocardiogram showed a normal size heart and no mitral valve prolapse.  The April 2012 VA examiner noted left ventricular hypertrophy.  Thus, the latest medical evidence appears to show no mitral valve prolapse and no enlarged heart, but a heart murmur and left ventricular hypertrophy.  

The VA examiner in April 2011 and February 2012 diagnosed the Veteran with hypertension with hypertensive heart disease, which represents two different heart conditions which are separately rated under VA regulations.  See 38 C.F.R. § 4.104, Diseases of the Heart (2011).  For example, compare Diagnostic Code 7007 for rating hypertensive heart disease with Diagnostic Code 7101 for rating hypertension or hypertensive vascular disease.  Id.  

Therefore, the Board finds that the record currently contains at least intermittent indications of heart pathology under Diagnostic Code 7007 for a hypertensive heart disease disorder which is separate and distinct from the Veteran's already service-connected heart disorder.  Thus, the first requirement for establishing a service connection claim has been found.  

Service treatment records also show evidence of a heart condition during service other than hypertension.  As noted above, during service the Veteran was assessed with a systolic murmur, cardiomegaly, an AV block, and a mild mitral valve prolapse.  Dental service treatment records also show that he had to take prophylaxis with antibiotics prior to dental procedures.  Therefore, the Board finds that the record contains sufficient evidence of incurrence during service of a current heart disorder separate and distinct from his already service-connected hypertension.  Thus, the second requirement for establishing a service connection claim has been found.  

A successful service connection claim also needs evidence of a nexus or relationship between any current disability and an in-service injury or disease.  The Board notes that the April 2011 VA examiner opined in May 2011 that it was less likely as not that the Veteran had heart disease separate from his hypertensive vascular disease, or hypertension.  This same examiner then provided a new diagnosis of hypertensive heart disease in February 2012 and opined that it was less likely than not that the Veteran's heart condition was related to his 24-year active duty period.  However, the VA examiner also opined that the Veteran's hypertensive heart disease was secondary to his service-connected hypertension.  Unfortunately, the VA examiner did not explain these medical opinions and how, in spite of the evidence of service treatment records, a current cardiac hypertrophy and a heart murmur are not related to service but are somehow related to the separate and distinct service-connected hypertension disorder.  

The Board finds that under the circumstances of this case, the credible and competent written contentions and oral testimony of the Veteran, in combination with the corroborating service treatment records from 1991 and 2001, are sufficient to provide evidence of a nexus, or relationship, between the Veteran's current hypertensive heart disease and his period of active duty.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Therefore, the Veteran has established a link between his hypertensive heart disease and military service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's current hypertensive heart disease is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim, including perhaps undertaking an additional VA examination to solicit a medical opinion on whether the Veteran's current hypertensive heart disease with cardiac hypertrophy and a heart murmur is related to his heart disease manifested in service.  However, the Board finds that under the circumstances of this case, with no less than five VA examinations or addendums submitted within the past seven years, upon granting this Veteran the benefit of the doubt, his lay evidence of service incurrence along with his service treatment records are sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed hypertensive heart disease and his period of active duty.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's hypertensive heart disease.  As the Board finds that the Veteran has provided evidence of the elements required for a grant of service connection for his claim, the claim for service connection for hypertensive heart disease is granted.  





(CONTINUED ON THE FOLLOWING PAGE)









ORDER

Service connection for a bilateral ankle disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for a heart disorder, claimed as an enlarged heart, murmur and mitral valve prolapse, and diagnosed as hypertensive heart disease is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


